Citation Nr: 1501500	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2014.  At that time, the Veteran was informed that the record would be left open for 60 days in order to allow the submission of additional evidence outlined at the hearing.  However, he did not submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that service connection is warranted for a seizure disorder that had its onset during service.  Service treatment records (STRs) show that he received treatment in June 1981 after passing out.  Furthermore, he reported a history of dizziness at the August 1982 examination conducted prior to separation.  He also maintains that he is currently being treated for a seizure disorder.  A VA examination as well as opinion is needed in the adjudication of the case.

At the October 2014 video-conference, the Veteran reported that he received treatment for his seizure disorder in 1982 from both Providence Hospital in Mobile, Alabama and the Mobile County Board of Health (Dr. Evans).  In regard to more recent treatment, he stated that he received treatment for dizziness 2-3 years previously at an unnamed medical facility in Mobile, Alabama on Girby (phonetic spelling) Rd.  He also stated that he is receiving current treatment from Dr. E. J. Greene in Mobile Alabama.  The AOJ should assist him in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for symptoms of a seizure disorder since September 1982, to include Providence Hospital in Mobile, Alabama; Mobile Infirmary West; the Mobile County Board of Health (Dr. Evans); the medical facility in Mobile, Alabama, on Girby (phonetic spelling) Rd.; and Dr. E.J. Greene, in Mobile, Alabama.  Make arrangements to obtain all records that the Veteran adequately identifies.

2.  After completing the above development, schedule the Veteran for appropriate VA examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any seizure disorder found to be present.  If found, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the seizure disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must address the June 3, 1981 treatment for 'passing out"; the Veteran's reported history of dizziness at the August 1982 examination conducted prior to separation; and the Veteran's report of continuing symptoms since 1982.  

A complete rationale must accompany any opinion rendered.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

